

REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of May 25, 2006 by and among INNOFONE.COM, INCORPORATED, a Nevada corporation
(the “Company”), and the persons and entities who are signatories hereto (the “
Holders”).
 
Background
 
WHEREAS, the Company and the Holders have entered into, among other documents,
that certain Letter Agreement, dated May 25, 2006 (the “Letter Agreement”); and
 
WHEREAS, pursuant to the Letter Agreement, the Holders were issued warrants to
purchase an aggregate of 750,000 shares of the Company’s Common Stock (the
“Warrant Shares”).
 
The parties agree as follows:
 

1. Certain Definitions. As used herein, the following terms shall have the
following respective meanings:


"Commission" shall mean the Securities and Exchange Commission or any other
Federal agency at the time administering the Securities Act.


"Restricted Stock" shall mean the Warrant Shares, the certificates for which are
required to bear the legend set forth in Section 2 hereof.


“Registrant” shall mean the Company or the Public Company Successor, as
applicable.


"Securities Act" shall mean the Securities Act of 1933, as amended, or any
similar Federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.


2. Restrictive Legend. The Warrant Shares and each certificate representing such
Restricted Stock and, except as otherwise provided in Section 3 hereof, each
certificate issued upon exchange or transfer of any such securities shall be
stamped or otherwise imprinted with a legend substantially in the following
form:


“THE SECURITIES WHICH ARE REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,
TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION
STATEMENT WITH RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT, OR THE
COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE COMPANY THAT AN EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF SUCH ACT IS AVAILABLE.”

 
 

--------------------------------------------------------------------------------

 



3.  Notice of Proposed Transfer. Prior to any proposed transfer of any
Restricted Stock (other than under the circumstances described in Section 4
hereto, the holder thereof shall give written notice to the Registrant of its
intention to effect such transfer. Each such notice shall describe the manner of
the proposed transfer and, if requested by the Registrant, shall be accompanied
by an opinion of counsel satisfactory to the Registrant to the effect that the
proposed transfer may be effected without registration under the Securities Act,
whereupon such holder shall be entitled to transfer such securities in
accordance with the terms of its notice. All Restricted Stock transferred as
above provided shall bear the legend set forth in Section 2, except that such
securities shall not bear such legend if (i) such transfer is in accordance with
the provisions of Rule 144 (or any other rule permitting public sale without
registration under the Securities Act) or (ii) the opinion of counsel referred
to above is to the further effect that the transferee and any subsequent
transferee (other than an affiliate of the Registrant) would be entitled to
transfer such securities in a public sale without registration under the
Securities Act.


4. Piggyback Registration. No sooner that six (6) months from the date of the
Letter Agreement, if the Registrant at any time proposes to register any of its
securities under the Securities Act for sale to the public, whether for its own
account or for the account of other security holders or both (other than a
registration statement on Form-S-4, Form S-8 or other limited purpose form),
then in each instance, it will give written notice to all holders of Restricted
Stock of its intention so to do, provided, however, that for the purposes of
this sentence, the Registrant shall treat the holders hereof in the same manner
and in pari passu with all other holders of unregistered capital stock of the
Registrant who (i) have registration rights with respect to such stock or (ii)
presently or at any time hereafter are officers, directors, or 5% shareholders
of the Registrant, or any affiliate, successor, or assign thereof. Upon the
written request of any such holders, given within 20 days after the date of any
such notice, to register any of its Restricted Stock (which request shall state
the intended method of disposition thereof), the Registrant will use its best
efforts to cause the Restricted Stock as to which registration shall have been
so requested to be included in the securities to be covered by the registration
statement proposed to be filed by the Registrant all to the extent requisite to
permit the sale or other disposition by the holders (in accordance with its
written request) of such Restricted Stock so registered. The Registrant may
withdraw any such registration statement before it becomes effective or postpone
the offering of securities contemplated by such registration statement without
any obligation to the holders of any Restricted Stock.


5. Registration Procedures. If and whenever the Registrant is required by the
provisions of Section 4 hereof to use its best efforts to effect the
registration of any shares of Restricted Stock under the Securities Act, the
Registrant will, as expeditiously as possible:


(a) prepare and file with the Commission a registration statement with respect
to such securities and use its best efforts to cause such registration statement
to become and remain effective for the period of the distribution contemplated
thereby (determined as hereinafter provided),

 
 

--------------------------------------------------------------------------------

 



(b) prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective for the period specified
in Section 5 (a) above and as to comply with the provisions of the Securities
Act with respect to the disposition of all Restricted Stock covered by such
registration statement in accordance with the sellers' intended method of
disposition set forth in such registration statement for such period;


(c) furnish to each seller such number of copies of the registration statement
and the prospectus included therein (including each preliminary prospectus) as
such persons may reasonably request in order to facilitate the public sale or
other disposition of the Restricted Stock covered by such registration
statement;


(d) use its best efforts to register or qualify the Restricted Stock covered by
such registration statement under the securities or blue sky laws of such
jurisdictions as the sellers of Restricted Stock;


(e) immediately notify each seller under such registration statement at any time
when a prospectus relating thereto is required to be delivered under the
Securities Act, of the happening of any event as a result of which the
prospectus contained in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state any material fact
required to be stated therein not misleading in the light of the circumstances
then existing; and


(f) use its best efforts to furnish, at the request of any seller, on the date
that Restricted Stock is delivered for sale pursuant to such registration: (i)
an opinion dated such date of counsel representing the Registrant for the
purposes of such registration, and (ii) a letter dated such date from the
independent public accountants retained by the Registrant.


In connection with each registration hereunder, the selling holders of
Restricted Stock will furnish to the Registrant in writing such information with
respect to themselves and the proposed distribution by them as shall be
necessary in order to assure compliance with Federal and applicable state
securities laws or as the Registrant may reasonably request.
 



6.  Expenses. All expenses incurred by the Registrant in complying with Section
4 hereof, including, without limitation, all registration and filing fees,
printing expenses, fees and disbursements of counsel and independent public
accountants for the Registrant, fees of the National Association of Securities
Dealers, Inc., fees of transfer agents and registrars, but excluding any Selling
Expenses, are herein called "Registration Expenses".


The Registrant will pay all Registration Expenses in connection with each
registration statement filed pursuant to Section 4 hereof.

 
 

--------------------------------------------------------------------------------

 



7.  Indemnification. In the event of a registration of any of the Restricted
Stock under the Securities Act pursuant to Section 4 hereof, the Registrant will
indemnify and hold harmless each seller of such Restricted Stock thereunder and
each underwriter of such Restricted Stock thereunder and each other person, if
any, who controls such seller or underwriter within the meaning of the
Securities Act, against any and all losses, claims, damages, expenses or
liabilities, joint or several, to which such seller or underwriter or
controlling person may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereto arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in any registration statement under
which such Restricted Stock was registered under the Securities Act pursuant to
Section 4, any preliminary prospectus or final prospectus contained therein, or
any amendment or supplement thereof, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
will reimburse each such seller, each such underwriter and each such controlling
person for any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such loss, claim, damage, liability, expense
or action; provided, however, that the Registrant will not be liable in any such
case if and to the extent that any such loss, claim, damage or liability arises
out of or is based upon an untrue statement or alleged untrue statement or
omission or alleged omission so made in conformity with information furnished by
such seller, such underwriter or such controlling person in writing specifically
for use in such registration statement or prospectus.


In the event of a registration of any of the Restricted Stock under the
Securities Act pursuant to Section 4 hereof, each seller of such Restricted
Stock thereunder, severally and not jointly, will indemnify and hold harmless
the Registrant and each person, if any, who controls the Registrant within the
meaning of the Securities Act, each officer of the Registrant who signs the
registration statement, each director of the Registrant, each underwriter and
each person who controls any underwriter within the meaning of the Securities
Act, against all losses, claims, damages, expenses or liabilities, joint or
several, to which the Registrant or such officer or director or underwriter or
controlling person may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages, expenses or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in the registration statement
under which such Restricted Stock was registered under the Securities Act
pursuant to Section 4, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereof, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and will reimburse the Registrant and each such officer, director, underwriter
and controlling person for any legal or other expenses reasonably incurred by
them in connection with investigating or defending any such loss, claim, damage,
liability or action, and provided, however, that such seller will be liable
hereunder in any such case if and only to the extent that any such loss, claim,
damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in reliance upon
and in conformity with information pertaining to such seller, as such, furnished
in writing to the Registrant by such seller specifically for use in such
registration statement or prospectus; provided, further, however, that the
liability of each seller hereunder shall be limited to the proportion of any
such loss, claim, damage, liability or expense which is equal to the proportion
that the public offering price of the shares sold by such seller under such
registration statement bears to the total public offering price of all
securities sold thereunder, but not to exceed the proceeds received by such
seller from the sale of Restricted Stock covered by such registration statement.

 
 

--------------------------------------------------------------------------------

 



Promptly after receipt by an indemnified party hereunder of notice of the
commencement of any action, such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party hereunder, notify the
indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party under this Section 7. In case any such action shall be
brought against any indemnified party and it shall notify the indemnifying party
of the announcement thereof, the indemnifying party shall be entitled to
participate in and, to the extent it shall wish, to assume and undertake the
defense thereof with counsel reasonably satisfactory to such indemnified party,
and, after notice from the indemnifying party to such indemnified party of its
election to assume and undertake the defense thereof, the indemnifying party
shall not be liable to such indemnified party under this Section 7 for any legal
expenses subsequently incurred by such indemnified party in connection with the
defense thereof other than reasonable costs of investigation and of liaison with
counsel so selected; provided, however, that, if the defendants in any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be reasonable
defenses available to it which are different from or additional to those
available to the indemnifying party or if the interests of the indemnified party
reasonably may be deemed to conflict with the interests of the indemnifying
party, the indemnified party shall have the right to select a separate counsel
and to assume such legal defenses and otherwise to participate in the defense of
such action, with the expenses and fees of such separate counsel and other
expenses related to such participation to be reimbursed by the indemnifying
party as incurred.


Notwithstanding the foregoing, any indemnified party shall have the right to
retain its own counsel in any such action, but the fees and disbursements of
such counsel shall be at the expense of such indemnified party unless (i) the
indemnifying party shall have failed to retain counsel for the indemnified
person as aforesaid or (ii) the indemnifying party and such indemnified party
shall have mutually agreed to the retention of such counsel. It is understood
that the indemnifying party shall not, in connection with any action or related
actions in the same jurisdiction, be liable for the fees and disbursements of
more than one separate firm qualified in such jurisdiction to act as counsel for
the indemnified party. The indemnifying party shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party from and against
any loss or liability by reason of such settlement or judgment. If the
indemnification provided for in the first two paragraphs of this Section 7 is
unavailable to or insufficient to hold harmless an indemnified party under such
paragraphs in respect of any losses, claims, damages or liabilities or actions
in respect thereof referred to therein, then each indemnifying party shall in
lieu of indemnifying such indemnified party contribute to the amount paid or
payable by such indemnified party as a result of such losses, claims, damages,
liabilities or actions in such proportion as appropriate to reflect the relative
fault of the Registrant, on the one hand, and the sellers of such Restricted
Stock, on the other, in connection with the statement or omissions which
resulted in such losses, claims, damages, liabilities or actions, as well as any
other relevant equitable considerations including the failure to give any notice
under the third paragraph of this Section 7. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Registrant, on the one
hand, or by the sellers of such Restricted Stock, on the other, and to the
parties' relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.


 
 

--------------------------------------------------------------------------------

 
The Registrant and the sellers of Restricted Stock agree that it would not be
just and equitable if contribution pursuant to this Section 7 were determined by
pro rata allocation (even if all of the sellers of Restricted Stock were treated
as one entity for such purpose) or by any other method of allocation which does
not take account of the equitable considerations referred to in the immediately
preceding paragraph. The amount paid or payable by an indemnified party as a
result of the losses, claims, damages, liabilities or action in respect thereof,
referred to in the immediately preceding paragraph shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
and the immediately preceding paragraph, the sellers of such Restricted Stock
shall not be required to contribute any amount in excess of the amount, if any,
by which the total price at which the Restricted Stock sold by each of them was
offered to the public exceeds the amount of any damages which they would have
otherwise been required to pay by reason of such untrue or alleged untrue
statement of omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who is not guilty of such fraudulent
misrepresentation. The indemnification of underwriters provided for in this
Section 7 shall be on such other terms and conditions as are at the time
customary and reasonably required by such underwriters.





8. Rule 144 Reporting. From and after the date hereof, the Registrant agrees
with the holders of Restricted Stock as follows:


(a) The Registrant shall make and keep public information available as those
terms are understood and defined in Rule 144 under the Securities Act, at all
times from and after 90 days following the effective date of the first
registration of the Registrant under the Securities Act of an offering of its
common stock to the general public.


(b) The Registrant shall file with the Commission in a timely manner all reports
and other documents as the Commission may prescribe under Section 13(a) or 15(d)
of the Securities Exchange Ac of 1934, as amended (the “Exchange Act”) at any
time after the Registrant has become subject to such reporting requirements of
the Exchange Act.


(c) The Registrant shall furnish to such holder of Restricted Stock forthwith
upon request (i) a written statement by the Registrant as to its compliance with
the reporting requirements of Rule 144 (at any time from and after 90 days
following the effective date of the first registration statement of the
Registrant for an offering of its common stock to the general public), and of
the Securities Act and the Exchange Act (at any time after it has become subject
to such reporting requirements), (ii) a copy of the most recent annual or
quarterly report of the Registrant and (iii) such other reports and documents so
filed as a holder may reasonably request to avail itself of any rule or
regulation of the Commission allowing a holder of Restricted Stock to sell any
such securities without registration.


 
 

--------------------------------------------------------------------------------

 
9. Miscellaneous.
 
(a)  The rights arising under Section 4 shall terminate on the fifth anniversary
of this Agreement, or if earlier, when (i) the holder of the Restricted Stock is
no longer an "affiliate" as used in Rule 144 and (ii) the holder of the
Restricted Stock is permitted to sell all Restricted Stock then held by it
pursuant to Rule 144(k).


(b) All covenants and agreements contained in this Agreement by or on behalf of
any of the parties hereto shall bind and inure to the benefit of the respective
successors and assigns of the parties hereto whether so expressed or not.
Without limiting the generality of the foregoing, the registration rights
conferred herein on the holders of Restricted Stock shall inure to the benefit
of any and all subsequent permitted holders from time to time of the Restricted
Stock for so long as the certificates representing the Restricted Stock shall be
required to bear the legend specified in Section 2 hereof.


(c) All notices, requests, consents and other communications hereunder shall be
in writing and shall be mailed by generally recognized overnight courier,
postage prepaid, to the holder of the Restricted Stock at its, his, or her
address set forth in the records of the Registrant and to the Registrant at its
principal place of business or, in any case, at such other address or addresses
as shall have been furnished in writing to the Registrant (in the case of a
holder of Restricted Stock) or to the holders of Restricted Stock (in the case
of the Registrant).


(d) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York.
 
(e) EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY AGREES THAT ANY LEGAL ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF
THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK AND HEREBY
EXPRESSLY SUBMITS TO THE PERSONAL JURISDICTION AND VENUE OF SUCH COURTS FOR THE
PURPOSES THEREOF AND EXPRESSLY WAIVES ANY CLAIM OF IMPROPER VENUE AND ANY CLAIM
THAT THE SUCH COURTS ARE AN INCONVENIENT FORUM. EACH PARTY HEREBY IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY
SUCH SUIT, ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED
OR CERTIFIED MAIL, POSTAGE PREPAID, TO ITS ADDRESS SET FORTH IN SECTION 9(C)],
SUCH SERVICE TO BECOME EFFECTIVE 10 DAYS AFTER SUCH MAILING.

 
 

--------------------------------------------------------------------------------

 



(f) This Agreement constitutes the entire agreement of the parties with respect
to the subject matter hereof and may not be modified or amended except in
writing.


(g) This Agreement may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.


[remainder of page left intentionally blank]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date and year first written above.
 
INNOFONE.COM, INCORPORATED
 
By: /s/ Alex Lightman
Alex Lightman
Chief Executive Officer
 


 
AJW PARTNERS, LLC
By: SMS Group, LLC
 
By: /s/ Corey S. Ribotsky
Corey S. Ribotsky
Manager
 


 
AJW OFFSHORE, LTD.
By: First Street Manager II, LLC
 
By: /s/ Corey S. Ribotsky
Corey S. Ribotsky
Manager
 


 
AJW QUALIFIED PARTNERS, LLC
By: AJW Manager, LLC
 
By: /s/ Corey S. Ribotsky
Corey S. Ribotsky
Manager
 


 
NEW MILLENNIUM CAPITAL PARTNERS II, LLC
By: First Street Manager II, LLC
 
By: /s/ Corey S. Ribotsky
Corey S. Ribotsky
Manager
 
 
 